Citation Nr: 0709983	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  96-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bladder disorder 
due to an undiagnosed illness. 

2.  Entitlement to service connection for a pulmonary 
disorder due to an undiagnosed illness. 

3.  Entitlement to service connection for a digestive 
disorder. 

4.  Entitlement to service connection for weight loss, due to 
an undiagnosed illness. 

5.  Entitlement to service connection for a disorder of the 
esophagus, to include a hiatal hernia with gastroesophageal 
reflux, due to an undiagnosed illness. 

6.  Entitlement to service connection for residuals of left 
hand surgery. 

7. Entitlement to service connection for a neuropsychiatric 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran has active service from August 1980 to August 
1983 and from September 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 1999, the Board remanded the case to the RO for 
further development concerning the claim for service 
connection for a neuropsychiatric disorder.  In October 2003, 
the case was again remanded to the RO for further evidentiary 
development.  In April 2006, the case was once again remanded 
to the RO for still further development.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.   

2.  The evidence reflects no diagnosis of a pulmonary 
disorder and no findings of symptoms or signs of a chronic 
pulmonary disorder, other than minor abnormality from post 
inflammatory changes.  

3.  The veteran does not have a current diagnosis of a 
bladder disorder, nor are there objective indications of a 
bladder disorder that are capable of independent 
verification.  

4.  Weight loss disability is not shown.  

5.  Hiatal hernia with GERD is attributable to the veteran's 
active service.  

6.  While the service medical records (SMRs) reflect an 
injury to the left wrist while on active duty for training in 
October 1997, the competent evidence establishes that the 
veteran does not currently suffer from residuals of a left 
hand injury.  

7.  An acquired neuropsychiatric disorder was not manifested 
during the veteran's first period of service, or within one 
year of such service, nor is a psychiatric disorder shown to 
be related to any incident of such service.  

8.  There is clear and unmistakable evidence that the veteran 
had a preexisting psychiatric disorder prior to entry into 
active duty military service in August 1990, which was not 
noted on examination for entry into service.  

9.  There is clear and unmistakable medical evidence that the 
pre-existing psychiatric disorder did not undergo increase in 
disability during service.  



CONCLUSIONS OF LAW

1.  A bladder disorder was not incurred in or aggravated by 
active military service, including as due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2006).  

2.  A pulmonary disorder, including as an undiagnosed 
illness, was not incurred as a result of active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2006).  

3.  Hiatal hernia with GERD, was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 2002).  

4.  Chronic weight loss, to include as due to an undiagnosed 
illness, was not incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2006).  

5.  Residuals of left hand injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303 (2006).  

6.  An acquired neuropsychiatric disorder, currently 
diagnosed as depressive disorder, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

7.  An acquired psychiatric disorder clearly and unmistakably 
pre-existed the second period of service and clearly and 
unmistakably was not aggravated by active service.  The 
presumption of soundness at entry is rebutted.  38 U.S.C.A. 
§§ 1111, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.303, 3.306, 3.326 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in April and July 2002 were 
not given prior to the first RO adjudication of the claims, 
the notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued in June 2004, 
April 2005, and May 2006.  Those letters informed the veteran 
of what evidence was required to substantiate the claims, and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  As the Federal 
Circuit Court has recently stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a 
neuropsychiatric disorder, service connection for a bladder 
disorder, service connection for a pulmonary disorder, 
service connection for a digestive disorder, service 
connection for weight loss, service connection for a disorder 
of the esophagus, and service connection for residuals of a 
left hand surgery, given that there has been Board remands, 
and considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The veteran served on active duty from August 1980 to August 
1983 and from September 1990 to April 1991.  There is a 
recognized period of active duty for training.  The service 
medical records for the veteran's first period of active duty 
are negative for any complaints or treatment for a bladder 
disorder, a pulmonary disorder, a gastrointestinal disorder, 
a left hand injury, and a neuropsychiatric disorder.  The 
enlistment examination in May 1980 noted that the veteran 
weighed 113 pounds.  

Of record are VA outpatient treatment reports, dated from 
March 1986 to October 1986.  When seen in September 1986, the 
veteran weighed 125 pounds.  It was noted that the veteran 
had neck pain, headaches, insomnia, anorexia, and anxiety.  
It was also noted that the veteran had no history of 
emotional problems.  The provisional diagnosis was anxiety.  

On the occasion of a redeployment examination, dated in April 
1991, the veteran reported trouble sleeping and loss of 
memory.  At that time, the veteran weighed 131 pounds.  The 
veteran was also diagnosed with mild chest pain in April 
1991.  On July 22, 1991, the veteran was seen for complaints 
of right upper quadrant pain since one month ago; he had no 
nausea, vomiting, diarrhea, or constipation.  No urinary 
problems were noted.  The assessment was R/O cholelisthiasis.  
The veteran was assigned to 3 days of bedrest.  When seen in 
August 1991, it was noted that there was no cholelisthiasis 
or cholecystitis.  The assessment was stable.  

The veteran was afforded a general VA examination in April 
1992.  At that time, he complained of arm cramping and 
numbness in the arm for the past 1 1/2 years.  The veteran also 
reported chest pain, left side, non-radiating during the last 
12 months.  It was noted that the veteran had no history of 
genitourinary signs or symptoms.  On examination, the veteran 
weighed 130 pounds.  The lungs were clear to auscultation and 
percussion.  The liver, kidneys and spleen were not palpable.  
The genitourinary system was negative.  The veteran 
complained of abdominal pain; the abdomen was soft, with no 
masses, no hernias and no inguinal adenopathies noted.  A 
chest x-ray was negative with no acute infiltrates.  The 
pertinent diagnosis was abdominal pain, cause unknown.  A VA 
psychiatric examination in April 1992 reported a diagnosis of 
substance use disorder.  

Of record is a Persian Gulf Registry Code Sheet, dated in 
February 1993, which indicates that the veteran was told he 
had a "spot" in his chest x-ray.  The diagnoses included 
"spot" in chest x-ray while in the Persian Gulf, and 
duodenal ulcer disease.  At that time, the veteran weighed 
132 pounds.  

Received in February 1994 were VA medical records, dated from 
June 1989 to June 1993.  

The record indicates that the veteran was seen at an Army 
Health Clinic in August 1996 for evaluation of a left wrist 
repair of a ganglion cyst.  Evaluation of the left wrist 
revealed a well-healed surgical scar on the left hand/wrist 
dorsum.  The assessment was status post left wrist surgery.  
A physical profile, dated in August 1998, instructed the 
veteran to avoid using his left hand and lifting weights with 
his left hand, due to status post left wrist ganglion cyst 
repair.  

Received in March 1997 was a VA medical record, which show 
that the veteran was seen in January 1995 for evaluation of 
epigastric and right upper quadrant pain; he stated that the 
pain was constant and was not alleviated with medication.  
The veteran also indicated that the pain was associated with 
heartburn and he complained of fatty food intolerance.  The 
lungs were essentially clear to auscultation.  The veteran 
underwent an endoscopy which showed esophagitis.  The veteran 
was diagnosed with esophagitis, a dynamic gallbladder and 
hiatal hernia.  

On the occasion of a general VA examination in April 1997, 
the veteran complained of numbness of the hands, abdominal 
pain, cramps in the legs and hands, insomnia, and anorexia.  
The veteran weighed 136 pounds.  Examination of the 
respiratory system revealed symmetrical chest expansion, 
clear lungs to auscultation and percussion; the veteran had 
free upper airways.  The abdomen was tender to palpation, 
with epigastric pain and history of helicobacter pylori 
infection.  He also had history of diverticulosis.  No 
organomegaly or palpable masses were noted.  The veteran has 
numbness of the fingertips, with normal reflexes and 
coordination.  The pertinent diagnoses were hiatal hernia 
with esophagitic reflux, gastritis, helicobacter pylori, and 
diverticulosis of the colon.  

The veteran was afforded a VA examination in April 1997 for 
evaluation of an abnormal chest x-ray.  It was noted that the 
veteran had not had any respiratory problems of any 
significance in the past.  Once, following the Gulf war, he 
had a chest x-ray that showed some abnormality in the left 
side in the form of a large shadow; however, this was later 
shown to be a large hiatal hernia not a respiratory organ 
problem.  The veteran did not report any complaints.  He 
weighed 138 pounds.  Examination of the chest revealed normal 
expansion with lungs clear to auscultation and percussion.  
The heart had normal sinus rhythm with no murmurs.  There was 
no evidence of cor pulmonale.  No history of asthma.  There 
were no indications of cyanosis or clubbing.  There was no 
history of cough.  No history of dyspnea on efforts.  There 
was no history of respiratory infection.  The diagnosis was 
no significant abnormality found on this examination.  

An examination for evaluation of gastrointestinal problems 
was conducted in April 1997.  It was noted that, while in the 
Gulf, in 1991, the veteran complained of heartburn and 
nonspecific upper abdominal discomfort, as well as fatty food 
intolerance but no colicky pain, no jaundice.  It was noted 
that upper endoscopy study showed a huge hiatal hernia with 
esophagitis but normal stomach and duodenum.  X-ray studies 
of the gallbladder likewise revealed a dynamic gallbladder, 
but sonography and HIDA studies were normal.  The examiner 
related that the veteran has been using H2 blockers and 
antacid therapies somewhat irregularly since then; symptoms 
have continued on/off along all these years.  His appetite 
has been normal, his weight is stable.  There was no history 
of significant diarrhea or constipation.  No history of upper 
or lower GI bleeding.  The veteran weighed 138 pounds.  The 
abdomen was soft, depressible, tender epigastrium but no 
rebound.  No visceromegaly and no palpable masses were noted.  
He had normal peristalsis and normal stools.  The examiner 
noted that the veteran's weight was unchanged since last 
year; he was not anemic, with no periodic vomiting, no 
recurrent hematemesis, and no recurrent melena.  Pain at 
present was mostly at epigastrium or upper abdomen, and it 
was usually present almost on a daily basis.  The final 
diagnosis was hiatal hernia with gastroesophageal reflux as 
seen on endoscopy of 1995.  

Of record is DA Form 2173, dated in July 1998, which 
indicates that the veteran twisted his left wrist while 
during push-ups on October 20, 1997; it was noted that he was 
on active duty for training.  He subsequently underwent a 
repair of the left wrist.  In August 1998, he was placed on 
profile; he was instructed to avoid using his left hand.  

Received in September 2000 were VA medical records, dated 
from March 2000 to July 2000.  A VA progress note, dated in 
March 2000, reflects a diagnostic impression depressive NOS; 
at that time, the veteran weighed 139 pounds.  In April 2000, 
the veteran was seen for complaints of epigastric abdominal 
pain which was unchanged since 3 years ago despite Prevacid, 
Maalox, and Gaviscon.  He noted that his symptoms were 
associated with occasional diarrhea for the last 3 days.  He 
has no constipation, no nausea, no vomiting, no weight 
changes, no hematemesis, and no bright red stools.  The 
assessment is gastritis with complaints of persistence of 
symptoms.  A June 2000 VA progress note reflects diagnoses of 
gastritis, hiatal hernia, H Pylori, and diverticulosis.  The 
veteran underwent an esophagogastroduodenoscopy and biopsy in 
July 2000, which revealed a medium hiatal hernia.  

The veteran was referred for a VA psychiatric evaluation in 
May 2002.  The veteran complained that he was unable to do 
many things that he used to.  On examination, the veteran was 
described as clean, and adequately dressed and groomed.  He 
was alert, oriented times three.  His mood was depressed.  
His affect was constricted.  His attention was good.  His 
concentration was fair.  His memory was fair.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  Insight and judgment were fair.  He 
exhibited good impulse control.  The pertinent diagnosis was 
depressive disorder NOS.  The examiner noted that, based on 
the veteran's records, evaluations and service medical 
records, he considered the above diagnosis to be the correct 
and current neuropsychiatric disorder.  The examiner 
indicated that the onset of symptomatology related to such 
diagnosis could be traced to September 28, 1986, when he was 
undergoing the loss of his father and problems related to 
serious work situations.  The examiner stated that it is not 
at least as likely as not that such condition is related to 
any injury or disease experience in service, including the 
head trauma he suffered while on active duty.  

Received in May 2005 were VA medical records, dated from 
January 1996 through March 2005.  These records show that the 
veteran received ongoing clinical evaluation and treatment 
for several disabilities, including a gastrointestinal 
disorder variously diagnosed.  An upper GI series performed 
in January 1996 revealed a small sliding hiatal hernia 
without evidence of associated gastroesophageal reflux.  An 
x-ray study of the left hand, dated in January 1998, revealed 
a low density mass at the lateral aspect of the hand, R/O 
lipoma.  A CT scan of the abdomen, dated in May 1998, noted 
that the bladder appeared unremarkable; the gallbladder was 
identified without intraluminal densities.  A radiology 
report, dated in September 2001, indicated that the 
gallbladder appeared unremarkable.  A chest x-ray performed 
in December 2001 showed clear lung fields.  A chest x-ray in 
September 2002 revealed no acute pleural pulmonary 
abnormalities.  The veteran was seen in November 2002 for 
complaints of chest pain; he was diagnosed with status post 
cardiac catheterization.  In September 2003, the veteran was 
seen for evaluation of his disabilities; he denied chest 
pain, palpitations, shortness of breath, dizziness, gastric 
or urine problems.  Evaluation of the respiratory system was 
negative.  The veteran weighed 148 pounds, with a body mass 
index of 22.6.  On examination, the lungs were clear to 
auscultation; no wheezes, rales or rhonchi were heard.  Bowel 
sounds were present at all quadrants.  The abdomen was 
nontender, nondistended, soft and depressible.  The 
assessment were chest pain, status post cardiac 
catheterization; GERD, relieved with medications; and 
pulmonary nodule, asymptomatic.  In September 2004, a chest 
x-ray revealed a right upper lobe anterior segment tissue 
density with associated focal tenting of the pleural without 
significant interval change.  

Of record is a VA hospital summary, dated in December 2001, 
which reflects diagnoses of GERD, diverticular disease, and 
gastritis.  He was readmitted to a VA hospital in January 
2002 for complaints of chest pain.  The report indicates that 
the veteran underwent a cardiac catheterization since the 
veteran had complaints of chest pain and a positive nuclear 
study.  It was noted that the catheterization was normal.  
The diagnosis was atypical chest pain.  

Received in October 2006 were VA progress notes, dated from 
July 2000 to July 2005.  An EGD performed in July 2000 
revealed a medium hiatal hernia; the stomach appeared normal.  
When seen in July 2005, the veteran weighed 148 pounds, and 
his body mass index was 22.6 pounds.  During a clinical visit 
in December 2005, it was noted that the veteran weighed 149.8 
pounds, and body mass index was 22.8.  In October 2006, the 
veteran weighed 138.6 pounds, and his body mass index was 
21.1.  On examination, the lungs were clear to auscultation; 
no wheezes, rales or rhonchi were heard.  Bowel sounds were 
present at all quadrants.  The abdomen was nontender, 
nondistended, soft and depressible.  The pertinent diagnoses 
were GERD with recurrent H pylori, but the veteran was 
asymptomatic; pulmonary nodule, patient asymptomatic last CT 
resulted in right upper lobe and right lung apex unchanged 
since September 6, 2001.  No further follow up necessary.  


III.  Legal Analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2006).  In 
addition, psychoses may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.307, 3.309 (2006).  

"Generally, to prove service connection, a claimant must 
submit: (1) evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury or disease is not 
enough; there must be evidence of a residual disability 
resulting from that injury or disease.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  If the chronicity provision is not applicable, 
a claim may still be established on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed prior to 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2006).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.306.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).  

Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117(a) (West 2002); 38 
C.F.R. § 3.317(a) (1), (b) (2006).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a) (2) (2006).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a) (3) (2006).  

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2006).  

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

A.  Bladder disorder.

As noted above, his service medical records are silent as to 
any complaints of or treatment for a bladder disorder during 
his active duty service.  Post service treatment reports fail 
to document a chronic genitourinary disorder of any kind.  On 
VA examination in April 1992, the veteran denied any history 
of genitourinary sign or symptoms, and evaluation of the 
genitourinary system was normal.  Subsequently, on VA 
examination in April 1997, the genitourinary system was 
normal, with no evidence of urine tract pathology.  There is 
no clinical finding of a bladder disorder.  In this regard, 
the veteran's claim fails because the medical evidence 
clearly demonstrates that he has not been found to have any 
bladder condition.  

In this regard, the Board notes that the first requirement 
for any service connection claim is evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case the Board finds no competent medical 
evidence of a current bladder disability, and, as such, 
service connection is not warranted.  Additionally, as there 
is no evidence of a disorder associated with the bladder, the 
veteran's claim for service connection for an undiagnosed 
illness manifested by bladder problems does not meet the 
specific requirements of the Persian Gulf War provisions.  
There are no satisfactory objective indications of a chronic 
bladder disorder from an undiagnosed illness during or since 
service.  No competent medical evidence of record 
demonstrates that the veteran has a bladder condition.  In 
addition, non-medical indicators do not establish the 
existence of a bladder disability.  

Ordinarily, an objective indication is established through 
medical findings, i.e. "signs" in the medical sense of 
evidence perceptible to an examining physician. However, we 
also will consider non-medical indications which can be 
independently observed or verified, such as time lost from 
work, evidence that a veteran has sought medical treatment 
for his or her symptoms, evidence affirming changes in a 
veteran's appearance, physical abilities, and mental or 
emotional attitude, etc.  Lay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements will be considered as 
evidence when VA determines whether the veteran is suffering 
from an undiagnosed illness.

Manifestations of undiagnosed illnesses are presumed service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred in service or was 
instead caused by a supervening condition. See 38 C.F.R. § 
3.317(c)(1)(2).

Thus, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 
3.317(a).  Gutierrez v. Principi, 19 Vet. App 1 (2004).  

The only evidence in this case suggesting that the veteran 
currently manifests disability of the bladder related to 
events in service consists of the veteran's own contentions.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (2006).  The record otherwise 
lacks medical evidence of a bladder disability or other 
objective indications of disability.  There is no proof of 
time lost from work, no confirmatory lay evidence of bladder 
impairment and no indication that he has sought treatment for 
a bladder impairment.  Other than his own unsupported claim, 
the record is essentially silent as to a bladder impairment 
that results in disability. 

Therefore, the Board must find that the preponderance of 
evidence establishes that the veteran does not have a bladder 
disorder that was incurred in or aggravated by service.  The 
claim for service connection, therefore, must be denied.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Pulmonary disorder.

The service medical records reveal no X-ray findings or other 
clinical evidence suggesting the presence of a pulmonary 
disorder, to include a pulmonary nodule, or any other 
pulmonary disorder.  The veteran also did not reference a 
lung disability on a medical history compiled at the time of 
his separation from service.  

After service, a CT scan of the chest dated in September 
2001, revealed noncalcified right upper lob nodules.  An x-
ray study in September 2002 reported bilateral apical pleural 
scars from old granulomatous inflammatory disease, unchanged 
from June 28, 2001.  More recently, a September 2004 CT scan 
of the chest revealed right upper lobe anterior segment soft 
tissue density.  Review of the post-service clinical evidence 
does not reveal any medical evidence or opinions linking a 
current disability associated with a pulmonary nodule, or any 
other pulmonary disorder to service.  

Applying the legal criteria to the facts summarized above, 
the Board recognizes the veteran's sincere belief, and 
respects his right to offer his opinion in this regard, that 
the right lung nodule shown after service is related to 
service.  However, he is not deemed competent to present 
evidence as to diagnosis, medical etiology, or causation.  
See Espiritu, supra.  As such, the Board finds that the 
probative value of this positive evidence is outweighed by 
the negative evidence of record, principally the negative 
service medical records.  As such, the claim for service 
connection for a pulmonary disorder must be denied.  Gilbert, 
1 Vet. App. at 49.  

In making the above determination, the Board acknowledges the 
veteran's Persian Gulf Service, but there is no indication 
that the pulmonary nodule shown after service is the result 
of an "undiagnosed illness" so as to warrant compensation 
under 38 C.F.R. § 3.317.  Rather, the finding has been 
attributed to a past history of granulomatous disease, a 
recognized disease process.  As such, this condition is not 
an undiagnosed illness.  

C.  Digestive disorder

The Board notes that the veteran has known clinical diagnoses 
of gastritis, and hiatal hernia with esophagic reflux.  These 
are known clinical diagnoses which removes these disorders 
from consideration as undiagnosed illnesses.  As such, 
service connection for gastritis, and hiatal hernia with GERD 
as a manifestation of undiagnosed illness cannot be granted.  
38 C.F.R. § 3.317.  

However, as noted above, the record indicates that the 
veteran complained of heartburn and non-specific upper 
abdominal discomfort, as well as fatty food intolerance 
during service in 1991; it was noted an upper endoscopy later 
showed a huge hiatal hernia with esophagitis.  It was also 
reported that symptoms have continued on and off along all 
these years.  In April 1997, a VA examiner stated that the 
veteran had hiatal hernia with gastroesophageal reflux as 
seen on endoscopy of 1995.  The Board finds that the weight 
of the evidence demonstrates that current hiatal hernia with 
GERD was incurred during service, and service connection is 
warranted for this disability.  38 U.S.C.A. § 1110.


D.  Weight Loss.

As to this aspect of his claim, the veteran essentially 
claims that he has lost weight since, and possibly due to, 
his service in the Gulf War.  

Initially, the Board notes that there is no objective medical 
evidence on the record of this claim that the veteran ever 
received treatment during for abnormal weight loss.  In fact, 
at his initial entry in service in August 1980, the veteran 
only weighed 113 pounds.  In September 1986, he weighed 125 
pounds.  And, at his redeployment from the Persian Gulf in 
April 1991, the veteran weighed 131 pounds.  These records 
actually show weight gain versus a weight loss.  

The record reflects that the veteran experienced some weight 
gain after service and that he has complained of weight loss.  
During a VA examination in April 1997, the examiner noted 
that the veteran's weight was stable.  However, in an 
endocopic report, dated in July 2000, it was noted that the 
indications for the procedure were abdominal pain and weight 
loss.  Although this may constitute a non-medical indicator 
of weight loss (seeking treatment), the more objective 
evidence establishes that the veteran has not had a weight 
loss disability or weight loss from a base-line.  See 
38 C.F.R. § 4.112.  In April 1997, he weighed 136 and 138 
lbs.  In September 2003 he weighed 148 and in July 2005 he 
weighed 149 lbs.  The fact that he weighed 138.6 lbs in 
December 2005 does not establish a weight loss against 
baseline or a weight loss disability of any type.  The 
objective evidence is more probative than a rare non-medical 
indicator.   

Consequently, there is no objective indicator of a chronic 
disorder manifested by weight loss as required by 38 C.F.R. 
§ 3.317(a) (3).  Therefore, he is not entitled to service 
connection under the presumption provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  See Sabonis v. Brown, 6 Vet. 
App. 426, 460 (1994) (where the law and not the evidence is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law).  

The Board also finds that the veteran is not otherwise 
entitled to service connection for weight loss, as there is 
no competent medical evidence which diagnoses a disease or 
injury.  It is now well settled that in order to be 
considered for service connection, a claimant must have a 
current disability due to a disease or injury (excluding 
Persian Gulf type cases).  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists).  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  The evidence appears to only 
describe the veteran's reported history of weight 
fluctuations, with no other clinical findings.  There is no 
objective clinical confirmation that the veteran suffers from 
an actual disability or a disease or injury to account for a 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Simply put, in the absence of proof of 
present disability there can be no valid claim.  

Absent any objective indicators of the veteran's claimed 
abnormal weight loss, and without any competent medical 
diagnosis of such a disability, the Board finds that 
entitlement to service connection for weight loss has not 
been established due to an undiagnosed illness or otherwise.  

E.  Residuals of a left hand surgery.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).  

Pertinent to the veteran's period of service in the National 
Guard and Army Reserve, the Board also notes that service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training (ACDUTRA), or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(22)-(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303 
(2006).  

As indicated above, the veteran's SMRs indicate that the 
veteran suffered an injury to his left wrist on October 20, 
1997, while on ACDUTRA; it was noted that the veteran twisted 
his left wrist while doing push-ups; he was taken to the 
hospital.  He subsequently underwent a left wrist surgery.  
In August 1998, he was placed on profile.  Hence, the in-
service injury to the left wrist is established.  
Nonetheless, in this case, the Board finds that the veteran's 
claim must be denied because the first essential criterion 
for a grant of service connection-competent evidence of the 
currently claimed disability-has not been met.  The record 
does not reflect any current residuals of a left hand injury.  

Thus, notwithstanding the veteran's in-service injury (during 
a period of ACDUTRA), service connection cannot be granted in 
this case.  As indicated above, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1131.  Where, as here, the 
competent evidence establishes no current disability, there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board has considered the veteran's statements that a left 
hand disorder is the result of an injury incurred in service.  
However, as a layperson, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To 
the extent that the veteran may assert that he has had a left 
hand disorder since service, the Board finds the opinion to 
be unconvincing.  In view of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of a left hand surgery.  

Under these circumstances, the claim for service connection 
for the residuals of a left wrist/hand injury must be denied.  
As the competent evidence establishes no current disability-
the determinative question in this case-the benefit-of-the-
doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

F.  A neuropsychiatric disorder.

(i) Period of service from August 1980 to August 1983.  

The veteran's service medical records during the period of 
active duty from August 1980 to August 1983 are completely 
negative for any complaints of, or treatment for an acquired 
neuropsychiatric disorder.  The record indicates that the 
veteran is currently diagnosed, alternately, with anxiety, 
and depressive disorder, NOS.  However, there is no competent 
evidence linking any of the veteran's current diagnoses with 
service.  The most recent VA examination in May 2002 reflects 
a diagnosis of depressive disorder, NOS.  At that time, the 
examiner noted that the onset of the veteran's symptomatology 
related to his current diagnosis could be traced to September 
1986 when he was undergoing the loss of his father and 
problems related to work situations; subsequently, in 
November 2001, he complained of insomnia, anxiety and somatic 
complaints.  The examiner concluded that it is not at least 
as likely as not that the veteran's depressive disorder was a 
direct result of military service.  

In sum, the evidence establishes that the veteran's current 
psychiatric diagnosis is not related to any incident of 
service.  The grant of service connection requires competent 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The veteran 
is a layperson, and his own opinion regarding onset or cause 
is not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Rather, the competent evidence clearly 
establishes that the post service diagnosis is not related to 
service.  As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  
Absent competent evidence relating an acquired psychiatric 
disorder to service, the claim of entitlement to service 
connection for a neuropsychiatric disorder must be denied.  
The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


(ii).  Period of service from September 1990 to April 1991. 

A psychiatric disorder was not noted at entry onto the second 
period of service.  Therefore, the veteran is entitled to the 
presumption of soundness at entry.  However, the presumption 
may be rebutted by clear and unmistakable evidence.  Both the 
General Counsel of VA and the Federal Circuit have 
established that there is a two prong test for rebutting the 
presumption and each prong requires clear and unmistakable 
evidence.

Although the service medical records during this period of 
service do not reflect any finding of a psychiatric disorder, 
the information and evidence otherwise of record clearly and 
unmistakably establish that the veteran has a psychiatric 
disorder which pre-existed this period of service.  
Significantly, during a clinical visit in September 1986, it 
was noted that the veteran had neck pain, headaches, 
insomnia, anorexia, and anxiety.  It was also noted that the 
veteran had no history of emotional problems.  The 
provisional diagnosis was anxiety.  Of record is a 
neuropsychiatric report, dated in August 1987, indicating 
that the veteran indicated that he was suffering from 
blackouts, memory problems, spatial disorientation and 
difficulty following instructions at work.  He also reported 
changes in his mood and behavior.  It was noted that the 
results were suggestive of mild cerebral dysfunction and 
tentative diagnosis of organic mental disorder, NOS, and 
organic personality disorder.  Also, in 2002 a medical 
professional reviewed the records and concluded that the 
veteran's diagnosis could be traced to 1986.  Cumulative, 
there is clear and unmistakable evidence that a psychiatric 
disorder pre-existed service.  There is objective evidence of 
complaints of psychiatric symptoms prior to service and a 
medical opinion clearly establishing that a psychiatric 
disorder existed since 1986.

Thus, the Board must now determine whether there is clear and 
unmistakable evidence that the disorder was not aggravated by 
such service.  The record establishes that the veteran's 
preexisting psychiatric disorder was not aggravated during 
service.  During the redeployment examination in April 1991, 
the veteran reported insomnia, memory loss, anxiety: however 
no psychiatric abnormality was diagnosed or identified.  A VA 
examination in April 1992 was negative for any psychiatric 
disorder; no depressive sign or disorder was detected.  
Further, as noted above, in May 2002, a VA examiner concluded 
that it is not at least as likely as not that the veteran 
depressive disorder is related to any injury or disease 
experience in service.  Therefore, there is no reason to 
conclude that any post-service increase in severity of 
psychiatric impairment is attributable to service.  The lack 
of evidence showing a worsening of the veteran's preexisting 
mental disability during service thus fulfills the second 
prong of the rebuttal test.  In essence, although the veteran 
did voice complaints in 1991, the normal findings at that 
time clearly and unmistakably establish that there was no 
increase in severity during service.  Coupled with the 
opinion of the VA examiner the cumulative record establishes 
that the psychiatric disorder clearly an unmistakably 
preexisted service and was not aggravated therein.  For the 
reasons, as discussed above, the Board determines that the 
presumption of soundness on entry into service is rebutted.  
In essence, a psychiatric disorder was not incurred in or 
aggravated by service.


ORDER

Service connection for a bladder disorder, include as due to 
an undiagnosed illness, is denied.  

Service connection for a pulmonary disorder, include as due 
to an undiagnosed illness, is denied.  

Service connection for hiatal hernia and GERD is granted.  

Service connection for weight loss, to include as due to an 
undiagnosed illness, is denied.  

Service connection for residuals of left hand surgery is 
denied.  

Service connection for a neuropsychiatric disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


